Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on 28 October 2022 was received.    Claims 1 and 8 were amended.   

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Allowable Subject Matter
Claims 8, 10-12, 19, and 20 are allowed.  The objections to claims 8, 10-12, 19, and 20 are withdrawn in view of the Applicant’s amendment rewriting claim 8 in independent form including all of the limitations of the base claim and any intervening claim.

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kim et al. on claims 1-3 and 7 are withdrawn, because independent claim 1 has been amended.


Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Kim et al. as applied to claim 3 and further in view of Morita on claims 5, 6, and 15-16 are withdrawn, because independent claim 1 has been amended.
	
	

Claims 1-3 and 5-7are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0291874) in view of Lee et al. (KR 2014-0038223A, machine translation).
Regarding claim 1, Kim discloses a membrane humidifier (Abstract) for a fuel cell [0050], the membrane humidifier comprising: a middle case (110) accommodating a plurality of hollow fiber membranes (310); 
a cap case (120) coupled to the middle case (Fig 1) [0068-0069]; a potting unit (210) formed at ends of the plurality of hollow fiber membranes (Fig 1); an assembly member (200) disposed between the cap case and an end of the middle case (Fig 1), the assembly member being configured to perform hermetic coupling therebetween [0064]; and 
a projection portion extending from an inside of the cap case toward an edge of the potting unit (lower end of case, see annotated Fig 1), the projection portion being configured to perform hermetic coupling between the cap case and the potting unit [0079-0080, 0082, 0106] (Figs 1 and 9).  Kim further recognizes the potting portion connects end portions/fills gaps between the hollow fiber membranes and is bonded to an interior circumference of the outer walls so that the operating gases can flow [0075] but is silent towards a cartridge disposed in the middle case, wherein the hollow fiber membranes are accommodated in the cartridge, wherein both an outer surface of the cartridge and an outer surface of the potting unit are spaced apart from an inner surface of the middle case.  

    PNG
    media_image1.png
    911
    877
    media_image1.png
    Greyscale

	Lee teaches a humidification device for a fuel cell (Abstract) where the hollow fibers are encased in unit cartridges installed in the storage space (middle case) of the module [0082-0084] so that only corresponding unit cartridges with broken fibers can be exchanged [0048] and the pressure drop/air supply applied to the humidifying device can be dropped [0050]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to use a cartridge for the hollow fiber membranes of Kim because Lee recognizes the use of cartridges allows for exchange of broken fibers and reducing pressure drop. Furthermore, it would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide both an outer surface of the cartridge and an outer surface of the potting unit to be spaced apart from an inner surface of the middle case because Kim recognizes that the potting portion is placed with respect to the surfaces so that the operating gases can flow [0075].
Regarding claim 2, Kim discloses the membrane humidifier according to claim 1, wherein the cap case comprises a large-diameter portion coupled to the middle case (see annotated fig 1 below), the large-diameter portion having an inner diameter greater than an outer diameter of the potting unit (Fig 1), and a small-diameter portion protruding from a surface of the large-diameter portion, the small-diameter portion having an inner diameter less than the outer diameter of the potting unit (see annotated Fig 1 below).  

    PNG
    media_image2.png
    389
    859
    media_image2.png
    Greyscale


Regarding claim 3, Kim discloses the membrane humidifier according to claim 2, wherein the assembly member (200) comprises: 2Serial No.: 17/055,168Attorney Docket No.: 40031-1055 a main body (22) disposed between the cap case and the end of the middle case; a first leg portion extending from an outer end of the main body in a longitudinal direction of the hollow fiber membranes so as to be in contact with an outer side surface of the end of the middle case (220, see annotated Fig 1 below); and a second leg portion extending from an inner end of the main body in the longitudinal direction of the hollow fiber membranes so as to be in contact with an inner side surface of the end of the middle case (220, see annotated Fig 1 below).  

    PNG
    media_image3.png
    329
    417
    media_image3.png
    Greyscale

Regarding claim 7, Kim discloses the membrane humidifier according to claim 6, wherein the cap case comprises a protrusion (inlet, 125) protruding from a surface thereof opposite the end of the middle case.  

Claims 5, 6, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Lee et al. as applied to claim 3 above and further in view of Morita (JP 2004-154725A, machine translation).
The teachings of Kim and Lee as discussed above are herein incorporated.
Regarding claims 5, 6, and 15, Kim does not explicitly disclose wherein the projection portion of the cap case is formed so as to be in contact with the second leg portion or wherein the outer side surface of the end of the middle case is provided with a step portion configured to receive the first leg portion.  
Morita teaches a membrane module where projecting parts are press fitted into recessed parts to enhance sealability (Abstract) such as a concave portion of the cylindrical member is fitted to the convex portion of the cap [0027, 0030].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed for the projecting portions to be in contact with the cap case and combined with recessed portions to match that of the projecting portions in the membrane humidifier of Kim because Morita recognizes that such a configuration between opposing surfaces of mating components provide for enhanced sealability.
Regarding claim 16, Kim discloses the membrane humidifier according to claim 15, wherein the cap case comprises a protrusion (inlet, 125) protruding from a surface thereof opposite the end of the middle case (Fig 1).  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727